{¶ 51} I concur with the opinion of Judge Gwin regarding the four assignments of error in Case No. 2006-CA-72. I write separately to explain why I find that the trial court erred in finding that the appellant minor children have engaged in vexatious litigation.
 {¶ 52} While I concur that the paternity case filed by the appellant-minor children was correctly dismissed by the trial court, it is arguable that the pursuit of such case was in the children's best interest. And, there is case law in Ohio that indicates some type of relief may be available to a child or children whose best interests were not adequately represented in a paternity case. See Ransome v.Lampman (1995), 103 Ohio App.3d. 8, 658 N.E.2d 313.
 {¶ 53} I concur with Judge Gwin as to the analysis and disposition of Case No. 2006-CA-71. *Page 1